DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Election/Restrictions
 Applicant’s election without traverse of Species A (claims 1-5 and 10-14, directed to Figs. 1-16) in the reply filed 9/16/2021 is acknowledged.
The restriction requirement is still deemed proper and is therefore made FINAL. 
 
 Specification
The abstract of the disclosure is objected for containing legal language (“comprises” in line 3).  Correction is required.  See MPEP § 608.01(b).
 
Claim Objections
 Claim 1 objected to because of the following informalities:  
In claim 1 lines 4-5, “canister containing a propellant; a tip configured” should be changed to --canister containing a propellant; and a tip configured-- in order to adhere to proper claim formatting.
In claim 1 lines 14-15, “inlet interface; an outlet orifice” should be changed to --inlet interface; and an outlet orifice-- in order to adhere to proper claim formatting.
Appropriate correction is required.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-5, 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US 2013/0213397) in view of Ohki (US 5,619,985).
 Regarding claim 1, Curtis discloses (Fig. 9) a device for delivering a compound to an upper nasal cavity comprising: 
an actuator body (air source 906, which corresponds to a ventilation bag, mechanical ventilator, mechanical pump, etc. paragraph [0191]) comprising: 

a tip (comprising first housing 402, second housing 404, coupling housing 902, and nasal adapter (not illustrated), see Fig. 9 and paragraph [0191]) configured to removably couple to the actuator body (paragraph [0190]), the tip comprising: 
an outer wall and an inner wall (outer wall is the external surface wall, inner wall is the interior surface wall), the inner wall forming an exit channel (comprising channels 102, 104 and 408) that extends between a proximal end and a distal end of the tip (see Fig. 9); 
an inlet interface (coupling 902) positioned about a distal end of the outer wall, the inlet interface configured to couple to a compound container (capsule 908, paragraph [0190]) containing the compound; 
one or more grooves positioned about the inlet interface, wherein each groove is in fluid communication with the propellant channel and the exit channel when the compound container is coupled to the inlet interface; 
an outlet orifice (channel 408) disposed at the distal end of the exit channel, such that propellant released from the canister travels through the propellant channel, into the compound container, thereby contacting the compound and propelling the compound through the exit channel and out the outlet orifice (see Fig. 9 and paragraphs [0190]-[0191]).
Curtis does not disclose one or more grooves positioned about the inlet interface, wherein each groove is in fluid communication with the propellant channel and the exit channel when the compound container is coupled to the inlet interface; such that propellant released from the 
	However, Ohki teaches (Fig. 1-13) and inhaler comprising one or more grooves (flow passages 12 and 13) positioned about an inlet interface (capsule holder 6 and perforator 17), wherein each groove is in fluid communication with the propellant channel (14) and the exit channel (5) when the compound container (16) is coupled to the inlet interface; such that propellant released from the canister travels through the propellant channel and the one or more grooves (via arrows a), into the compound container (arrows b), thereby contacting the compound and propelling the compound through the exit channel and out the outlet orifice (arrows e and g).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Curtis to include one or more grooves positioned about the inlet interface, wherein each groove is in fluid communication with the propellant channel and the exit channel when the compound container is coupled to the inlet interface; such that propellant released from the canister travels through the propellant channel and the one or more grooves, into the compound container, thereby contacting the compound and propelling the compound through the exit channel and out the outlet orifice, as taught by Ohki, for the purpose of improving mixing of the compound within the air stream (Col. 10 lines 45-50 of Ohki), thereby improving patient outcome.
Regarding claim 2, modified Curtis discloses wherein the compound is a liquid or a powder (Abstract of Curtis).
Regarding claim 3, modified Curtis discloses the compound container is a capsule (“capsule”, paragraph [0190] of Curtis). 
Regarding claim 4, modified Curtis discloses the inlet interface (capsule holder 6 and perforator 17 of Ohki) is a collar positioned at the distal end of the tip (see positioning of collar relative to tip 5 in Fig. 8 Ohk), wherein the collar is configured to be inserted into the compound container (via pins 19 of perforator 17).
Regarding claim 5, modified Curtis discloses wherein, when the compound container is coupled to the inlet interface, a first portion of each groove is exposed within the propellant channel and a second portion of each groove is positioned within the compound container (see Fig. 10 of Ohki)
 Regarding claim 10, modified Curtis discloses the tip is configured to be removably coupled from the actuator body for coupling the compound container to the inlet interface (see paragraph [0190] Curtis).
 Regarding claim 11, modified Curtis discloses the device further comprising a nozzle (nasal adapter, paragraph [0191]) congruent with the exit channel.
Regarding claim 13, modified Curtis discloses wherein the one or more grooves are configured to direct propellant released from the canister into the compound container in an orthogonal direction relative to a bottom surface of the compound container (grooves 12 are orthogonal to the bottom surface capsule 16, as shown in Fig. 10 of Ohki).
Regarding claim 14, modified Curtis discloses the device further comprises the compound container (908, in the form of a capsule, paragraph [0190]), wherein the compound container is pre-filled with the compound (paragraph [0190]).

Claim  12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US 2013/0213397) in view of Ohki (US 5,619,985), and further in view of Campbell (US 5,074,318).
 Regarding claim 12, modified Curtis discloses the compound container is configured to couple to the inlet interface (see Fig. 5 of Ohki), but does not disclose the coupling is an interference fit. 
However, Campbell teaches (Fig. 11) a device comprising a compound container (capsule 30) coupled to an inlet interface (24) via an interference fit (Col. 5 lines 60-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Curtis such that the compound container is coupled to the inlet interface via an interference fit, as taught by Campbell, for the purpose of preventing the capsule from moving when stored/not in use (Col. 5 lines 60-64 Campbell).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jones (US 8,763,605) discloses a device similar to the claimed invention.
Holakovsky (US 2015/0136131) discloses a device similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785